Cultural industries in Europe (debate)
The next item is the report by Guy Bono, on behalf of the Committee on Culture and Education, on cultural industries in Europe.
rapporteur. - (FR) Mr President, the report I am presenting follows on from the request made by Mrs Trüpel - who is here today and whom I welcome - and I, at the time of the 2007 Culture report three years ago, for greater recognition of the cultural industries, which I recall are now larger than the automotive industry in the European Union, accounting for 3.1% of the active population of the European Union and generating 2.6% of GDP.
I have therefore prepared this report by consulting as much as possible with all those involved in the sector. Consequently I would like to thank all the experts and professionals from the industry, as well as web user and consumer associations and finally my colleagues in the Committee on Culture for all the discussions we have been able to hold on these crucial issues.
This report is based on the following postulate: culture and the economy have today become inseparable. The economy needs culture and culture needs the economy. In view of this, culture urgently needs to be restored to its rightful place on the Lisbon agenda. With this in mind, I make a number of proposals in this report.
The first would be to set up a task force to explore the relationship between culture, creativity and innovation in the context of Community policies.
Secondly, it is essential make more room in our Community funding for the cultural industries. In this report, at the level of the Member States I recommend private/public funding as well as the promotion of a regulatory and fiscal framework that favours cultural industries, and more specifically the application of tax credits and reduced rates of VAT to all cultural products, including online works. I also call upon the Commission to look into the possibility of setting up a programme similar to the MEDIA programme for all the cultural industries.
Thirdly, this report proposes that culture be better incorporated into the European Union's external policies because - and I want to stress this - what makes Europe so rich is its culture or rather, as I should have said, the diversity of its culture. I therefore invite the Commission and the Member States to increase the amount of aid for translation.
Finally, if you will allow me Mr President, I would like to return to the issue of intellectual property rights, which are the subject of a great number of amendments in this report. On this subject, I strongly oppose the position of some Member States whose repressive measures are dictated by industries incapable of changing their economic model in line with the needs imposed by the information society. Cutting off internet access is a disproportionate measure in view of the objectives. This is a penalty with powerful effects, which could have serious repercussions in a society where internet access is essential for social inclusion.
Ladies and gentlemen, I think we need to make a distinction between mass piracy and consumers acting without a profit motive. Rather than criminalising consumers, we need to set up new economic models that strike a balance between the ability to access cultural activities and content, cultural diversity and genuine remuneration for those who hold intellectual property rights. It seems to me that this is the only way cultural Europe can truly enter the 21st century.
Member of the Commission. - Mr President, I am happy to be here for the debate on Mr Bono's report and I should like to thank him for his contribution and the committee for its work. I am sure, as he said, that culture is important to our lives and it is more and more central to the future of the European Union.
I would like to add that it defines our Community much more than business or geography. We also need to understand that culture makes a contribution; culture creates; culture is something positive, not consuming our budgets or conflicting with our needs but bringing a lot of enrichment, including jobs and growth. This was the first time that the European Union was able to explicitly recognise last year's summit conclusions, in the study we presented some time ago, and now in the cultural agenda for the European Union at a time of globalisation.
I would like to underline just three specific ideas or items from your report, because there are many and I will not comment on all of them.
First, you ask us to establish a European vision of culture, creativity and innovation. The European agenda we have now agreed does exactly that. We are strengthening the cooperation between Member States, including the promotion of creative industries. This is one of three pillars. Part of that work will need to look at how to measure more accurately the contribution these industries make to the economy and how best to support them.
Second, you ask us to look at the external dimension. This is one of the three priorities of the agenda and we are very active now in encouraging our partners, our Member States, to ratify the UNESCO Convention - because not all Member States and also other countries in the world have done so - and also in ensuring its implementation. And we are increasingly including cultural elements both in our development cooperation and in our bilateral relations with emerging economies.
Third, I agree with you that full attention has to be paid to implementing Article 151 fully in EU policies. I have established really good contacts and cooperation with my colleagues, including Commissioner McCreevy on the internal market, on the various aspects of copyright protection. I am confident that, with the help of all of you, we will achieve the objectives laid down in this Treaty article.
You also mention the mobility of artists and cultural workers, which is very high on our agenda, especially this year. Member States have already constituted a working group on this topic and the Commission is implementing the pilot action on the mobility of artists proposed by this Parliament last year.
The Commission will support all these efforts, in particular with a study to better understand the links between culture, creativity and innovation, as well as another study on how to have an environment conducive to the development of creative and cultural industries, including support for small and medium-sized enterprises and risk-taking.
The results of these initiatives will feed into a Green Paper on cultural and creative industries, which the Commission plans to publish in 2009.
I am looking forward to the debate.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, new technologies are gaining ever greater weight in Europe's cultural industry. Particular attention must therefore be given to protecting intellectual property.
The task of the European Union, and of the Member States, should be to provide the necessary resources to ensure that intellectual property rights are respected and protected. Combating piracy is particularly important in this regard. All those involved should be aware of their rights and obligations regarding a common solution to this task.
In its report, our committee has argued in favour of awareness-raising and education campaigns, particularly with regard to consumers. Preparatory and education measures explaining the value of intellectual property should start among young people in schools. In this context I should like to emphasise once again the committee's opinion that criminalising consumers who are not seeking to make a profit is not the right solution to combating digital piracy.
We have repeatedly emphasised that free information structures such as the World Wide Web are of great significance to the European creative sector and that we have to strike a balance between the openness of the Internet and the protection of intellectual property. In this context, Mr President, allow me one final comment on the revised version of Amendment 22a tabled by 40 Members. My group - the Group of the European People's Party (Christian Democrats) and European Democrats - has clearly stated that it is prepared to support the first part of the amendment, and to emphatically reject the second part of this amendment.
on behalf of the PSE Group. - (EL) Madam President, Commissioner, at a time when traditional economic sectors and industries are suffering from a significant downturn, and the pressures of globalisation are putting European businesses at a significant competitive disadvantage, the sector of cultural industries is one of the few to offer considerable possibilities for multi-faceted economic, regional, social and cultural development. At this stage, over and above Article 157 of the Treaty and the UNESCO Convention on the Protection and Promotion of the Diversity of Cultural Expressions, Europe must aim at an appropriate balance to help businesses, agencies, production and services in this sector to be fully competitive. At the same time, Europe must not put its distinct cross-cultural nature at risk or endanger diversity.
For this reason, Commissioner, during the coming year, which is the European Year of Creativity and Innovation, as you have said yourself, I think that it is the right time for the EU to turn actively towards the cultural industries. We must get away from the perception that they are a luxury, but make specific policies to boost investment in this sector.
Madam President, we fully support Mr Bono's report, which I think will also be seriously examined by Commissioner Figeľ, so that he can discuss and continue his creative work.
on behalf of the UEN Group. - (PL) Madam President, we often encounter cases where the role and significance of culture are neglected. Business gets noticed, but culture is seen as something incidental, a sort of add-on. Not only is the cultural significance of culture underrated, but also its economic and social significance.
Thanks to this report, we are presented with a different image of culture. Let us please just look at the numbers. The European Union has at its disposal 1% of the GDP of all Member States, while the culture industry alone provides 2.6% of GDP and over 3% of employment, so this is a very important problem. These data are incomplete, though. We know that they do not include the role and significance of crafts, handicrafts and artistic work, and they also fail to include numerous areas that are influenced by culture. I therefore consider this report to be a very important one, and we should continue this work and get involved, and support Commissioner Figel', because he has adopted a very good course - one which offers everyone an opportunity.
on behalf of the Verts/ALE Group. - Madam President, Commissioner, ladies and gentlemen, the rigid debate between the concept of culture as purely an end in itself on the one hand and the total 'marketisation' of culture on the other is forced open by the Bono report. We are emphasising the significance of the creative industries as part of the Lisbon Strategy for economic growth without at the same time subjecting cultural policy to purely economic constraints.
The creative and cultural industries are seen as independent economic sectors, and they have been the driving force for jobs in Europe in recent years. In Germany, for example, they are creating more jobs than the car industry, and the European Union and the Member States must orient their policy accordingly. There is a great deal still to do in this regard.
I should also like to emphasise once again - in the face of all the complicated arguments surrounding copyright - that the appropriate political rules still have to be found for the products of intellectual property in the digital world, to ensure open access to the Internet for private end-users on the one hand and create new income opportunities for artists who produce creative content on the other.
Mr President, Mr Bono's report is an excellent document which we support. I shall be brief and restrict my remarks to the question of copyright. In the pre-digital world purchases of books and records could be regarded as a reflection of normal consumer trends. Photocopiers and cassette recorders dealt a blow to authors' remuneration and yet purchase continued to be the rule.
With the digital world comes a paradigm shift. The Internet means that the sharing and free circulation of ideas, information and works have cast off their old physical restraints. In this world payment is a thing of the past. The free circulation of works is culture's natural habitat. We combat piracy for profit, but we are completely opposed to criminalising consumers. We still need some constraints and blocks in the digital world because we have not yet discovered another way of providing authors with suitable remuneration; but those days are numbered.
on behalf of the IND/DEM Group. - Madam President, Europe has a rich and diverse cultural heritage and one which enriches our lives, not just aesthetically but economically. The sector contributes 2.6% of the EU's GDP, as has been said. It shows higher growth than the economy in general and over five million people are employed in it.
These are three very clear reasons why the Commission should keep its hands well away, unless we want to see culture go the same way as fishing and agriculture. However, the trading deficit in motion pictures alone between the EU and the United States grows year on year as European audiences choose American, rather than European, products. That deficit, according to the latest figures, was GBP 7.2 billion in one year alone.
Free from the restraint placed on them by reliance on state funding, the six major US motion picture companies turned over USD 42.6 billion in 2006, whilst, according to a report by the European Audiovisual Observatory, the overall situation of the European film industry is deteriorating. That is because subsidies and legislation do not inspire artists - they breed bureaucrats and parasites.
(SV) The possibilities for culture have changed radically with the emergence and spread of the Internet. In my opinion, these developments have been almost exclusively positive. Culture has been vitalised, democratised and disseminated widely. Despite this, much of the European debate currently focuses on problems which the Internet is claimed to create for those engaging in cultural activities. That is unfortunate.
That is not to say that there are no challenges to culture. Copyright infringements and illegal file sharing are examples of such challenges. Large parts of this report also focus on these problems. Many proposals are currently circulating in Europe on how we are to deal with these issues. Unfortunately, in many cases little attention is devoted to our fundamental freedoms and rights as citizens. For example, perhaps the most controversial of these proposals right now seeks to ban those who have committed copyright infringement from accessing the Internet.
I should like to take this opportunity of urging my colleagues to support the amendment which I have tabled to this report. Briefly, my proposal emphasises the positive role which the Internet has played in culture and democracy, but it also rejects the idea of banning individual citizens from access to the Internet. Copyright infringements and file sharing must be combated by sanctions which are proportionate and which respect fundamental rights and freedoms. Forbidding individuals to access the Internet is in my opinion a gross violation of freedom of expression and information and is anything but proportionate. The Internet is more than just a copying machine or a channel for the illegal dissemination of films or music. It is an arena for free speech, information and communication.
For my younger brother, the Internet is as natural as watching television or chatting in the school playground at break time. And are we going to impose similar restrictions when a copyright is infringed in other ways? It was not so long ago that I was at university and there, unfortunately, many students illegally copied their course literature, but to punish them by forbidding them to read books or write articles would clearly be unreasonable. Someone who has shoplifted food is not forbidden to buy milk and someone who has stolen a bicycle is not forbidden to use the street. So let us not do anything so silly as regards other offences just because they have been committed on the Internet. Thank you.
(ES) Thank you, Madam President. Ladies and gentlemen, I would first of all also like to congratulate the rapporteur, Mr Bono, on this report on cultural industries, which covers a wide range of questions that he has sought to answer.
I would like to comment briefly on one aspect that I consider to be a priority: in the information, communication and digital technology society new forms of production and distribution are constantly emerging that mean new opportunities for producers, creators, artists and consumers. In this new context it is essential to find new, balanced formulas that combine respect for the rights of creators with citizens' access to these cultural assets.
In addition, cultural industries and creators, including SMEs, due to their dual cultural and economic roles, contribute both to promoting cultural diversity and to creating new jobs and possibilities for economic development and, given that they are part of one of the most dynamic sectors our economy, aid for the creative sector should be seen as an investment. Therefore, promoting lifelong learning that fosters creative talent and the phenomenon of synergies between businesses in the sector and schools should be a priority in European policies.
(PL) Madam President, may I offer my congratulations on this important report on culture. The statement that, if he had to start all over again, he would start with culture, is attributed to Jean Monet. The written history of Europe goes back two and a half thousand years, and how rich and various is its content. Culture is a significant component of the development of our civilisation. Action favouring the industry that is linked to culture should be supported. It would be a good thing if funds could be found for the development of a network of modern libraries in Poland, with thought for people who cannot afford to buy books. There are still districts in Warsaw where there are no proper academic reading rooms. There is no working inter-library exchange system. Young people have to go into the city centre to access scientific works. The library system in the United States might serve as a model. Funds are needed for the development of local libraries that would provide access to the necessary materials, thus enabling people to educate themselves.
I do not fully agree with Recital T of the report. National identity and language are at the root of creativity. Modern European culture only began when Dante and Petrarch began writing in Italian. The reason for the development of European civilisation has always been the spread of human individuality, its spiritual progress and the fact that peoples have made use of this to enrich the content of their own collective life.
(DE) Madam President, Commissioner, culture is a particularly strong and economic factor for us all, and we have seen that it generates multi-billion amounts in Europe, that millions of employees have a part in it and that many small and medium-sized enterprises, in particular, are active in this field and are becoming very creatively and passionately active in the population.
It is important to me that these cultural driving forces have optimum access to the new digital and audiovisual formats. It is important to be able to introduce oneself to the relevant audience, and to devise new products in lifelong learning, in particular, as it is precisely these new and innovative means that are developing and promoting creative talents appropriately.
Madam President, I would very much like to thank Mr Bono for this report, which highlights the important role of the creative and cultural industries and, particularly, the increasing part they play in our economy.
As most of you know, I represent London, which is, of course, one of the creative hubs of Europe. Because of that, I am very aware indeed of the benefits that creative industries can bring to a locality. London is diverse in culture and thriving in its creativity and, as the cultural industries represent a significant sector of London's economy, I very much welcome the recommendations to support their sustainability and growth.
But, having said that, there is one matter of great concern, which has already been alluded to in discussions on another report this evening. That is that, while there are a huge number of employees within the industry who are women, there are not very many women in higher positions in the creative industries, and I very much hope that we will be able to address this in future deliberations.
(PL) Madam President, the draft resolution draws attention to the link between a flourishing cultural industry and the cross-frontier mobility of artists; it urges the Commission to issue a Green Paper on the internal market for creators of products and services, which will provide an opportunity to compare achievements in this sphere. The report emphasises the role of culture in Community politics, and also the role of cultural education in the development of personality and a sense of identity.
Creativity, and involvement in the creation of added value, are what determine the important economic role of the cultural industry. Its actual contribution to economic development, especially in the music and publishing sector, is many times in excess of expenditure on the development of culture. I congratulate the rapporteur.
(CS) Cultural industries are key providers of value-added services, which are the basis of a dynamic, knowledge-based economy. They are an important source of job creation in creative areas that contribute significantly to a more competitive European Union. The calls to support cultural and creative industries through better qualification, education and training systems, in particular by seeking to provide students at all levels of education in cultural and artistic disciplines with professional training, reflect this situation.
I support the calls to the Member States to include entrepreneurship studies in national secondary and higher education programmes, particularly in the fields of humanities, arts and culture. Further progress is also needed in the area of the mutual recognition of diplomas in art studies. I, too, would ask the Commission to take greater account of the special nature of the cultural sector in all policies relating to the internal market, competition, trade, business, and research and development.
(DE) Madam President, I should just like to rule out any misunderstandings once and for all. This report is not about barring anyone in any way from access to the Internet. The Committee on Culture and Education has unanimously rejected this.
It is about achieving a balanced relationship between open access to the Internet and the protection of intellectual property, and here we do indeed still have a large number of tasks to resolve and instruments to find that take account of both objectives. I should therefore like to specifically ask for this approach to be followed in the votes, too.
Madam President, I appreciate this report, but I would like to make some remarks.
The topic of the cultural industries is closely connected to the topic of the economic value of culture. Culture is now referred to in terms of means towards economic growth, and many studies now emphasise the economic impact of cultural activities. In this context, I recall the study The Economy of Culture in Europe made in 2006 by a private consultant, KEA European Affairs, that presents some impressive numbers for the cultural sector; however, these numbers are debatable since MP3 players, mobile phones and publicity are also considered by this study as 'culture'.
Therefore, we feel that focusing on such economic aspects may lead to confusion, and important things such as creativity or artistic potential may be put in second place if they do not turn out to be sufficiently profitable.
I am in favour of a cultural policy that supports cultural diversity, artistic creativity and the development of the artistic potential of individuals and communities: these are all guidelines that I think we should keep in mind for future action.
Member of the Commission. - (SK) I have listened to the debate with interest. Of course, the report itself is very interesting and as the Chairwoman of the Committee, Mrs Batzeli, said, in many ways it also represents a stimulus for the Commission, for the Member States and for the world of culture and creative industries.
I think that the main theme or main goal is to get an overall picture, to make these stimuli a centre of attention and to create an environment that is favourable to creativity, innovation, culture itself and the status of culture in our society and our relations.
Allow me to say just a few words. We cannot exist without the economy but it is culture that lends meaning to our relations and our identities, and that defines the values that unite us in the Community. That is my answer to those who worry about everything being seen nowadays in economic terms and expressed in monetary values. Culture is about more than money but it is important to see it as a creative asset, as something that creates jobs and helps to develop the economy. The absence of culture in most cases results in the deterioration not only of the economy but also of politics and society. The absence of culture therefore has many consequences.
That is why I am pleased to see broad support for creativity and innovation in the proposals concerning the European Commission's proposal for 2009. The formal proposal itself is already in this Parliament and I hope that the legislative procedure will soon lead to its adoption and to preparations for the European Year of Creativity and Innovation.
In conclusion, I would just like to say a few words about fighting piracy. I believe, like many of you here today, that we must achieve a balance between accessing culture and its accessibility, communication and cultural opportunities on the one hand, and protecting intellectual property rights on the other hand. We must combat the abuse of intellectual property rights since this is often the reason why smaller and weaker enterprises collapse. That is the position of the European Commission. One way of dealing with this problem is through education: raising awareness of the importance of protecting intellectual property rights and not abusing freedoms. The other method is to invite and organise all stakeholders or those who have responsibilities in this area, to get them to cooperate and contribute to the efforts to protect intellectual property rights while developing access to electronic networks in modern communications. This is, after all, what we proposed for the first time in our recent proposal to reform the electronic communications networks and services (Telecoms Package) and it is also the European Commission's attitude to the fight against piracy. Of course, a lot has to be done by the Member States themselves.
That is all I wanted to say, thank you. I look forward to further cooperation.
rapporteur. - (FR) Madam President, Commissioner, I think we should not forget what we are trying to achieve. Despite what some subjective studies would have us believe, it is not the 13% of Europeans downloading cultural content illegally who are threatening our culture, but it seems to me that it is the concentration of our culture in the hands of a few large groups that is damaging our diversity and therefore the richness of our cultural heritage.
I will only give you one example, that of records. Today, 95% of what is distributed comes from the four big record companies. I believe it is important to ensure that consumers have genuine choice and it is necessary to guarantee pluralism of content in a very concentrated market where those chiefly responsible for innovation and creativity are small, not big. You were talking about SMEs, Commissioner, recommending a study which I think is a really interesting idea.
The permission for a merger between Sony and BMG granted by the Commission totally contradicts the European policy to support SMEs in the music industry, which create more jobs than the large companies and represent 99% of the market players and 80% of innovation in this sector. It seems, therefore, that there is an urgent need to support diversity in the cultural sector, which is a genuine driver of growth and a means of development for individuals.
In conclusion, I will say that it is the diversity of culture that makes it rich and not the other way around.
The debate is closed.
The vote will take place on Thursday, 10 April 2008.
Written statements (Rule 142)
in writing. - Culture and creativity play a central role in promoting European citizenship. Both these items, culture and creativity, must be taken into consideration in future policies of the EU.
An analysis of the economy of culture in Europe was sponsored by the Commission and important data has emerged. It transpires that culture taken in a general sense makes a substantial contribution to the economy indeed much more than originally estimated.
Five years ago it was assessed that the cultural sectors contributed 2.6% of the EU GDP. In 2004 3.1% of the EU active population was working in this sector. The relationship between cultural activities and the economy in Malta and Gozo can be assessed by a recent 2007 study made by the National Statistics Office involving a total of 5086 participants enrolled in 34 dance schools.
These dance schools employed 109 persons and generated a financial surplus of nearly 400 000 Euro. Total income surpassed 1 million euros.
This is only one example proving the importance of cultural activities for the economy.
in writing. - My region, the West Midlands, is leading the way in developing creative industries, with more than one in ten now employed in the sector. The region is one of the most multicultural regions in the UK and is proving that its competitive advantage in cultural diversity is becoming a source of creativity and innovation.
However, the EU must make a stronger commitment to supporting cultural industries by stimulating job creation in this area to counter the relocation of the EU's traditional industries to emerging economies.
What is needed is joined-up action and greater financial assistance for business start-ups and SMEs in cultural industries through the Seventh Framework Programme, the Structural Funds and the EU Social Fund. This will further harness the skills and talent of Europe's entrepreneurs and workers, to ensure that the necessary skills are available to further develop the sector. The EU must support creativity for more innovation and entrepreneurship.
In the European Year for Intercultural Dialogue, we should also recognise the importance of cultural industries in creating awareness and understanding of other cultures, and, therefore, their importance for social cohesion. Similarly, Europe has a great deal to gain economically from its cultural diversity.
in writing. - (FI) I wish to thank the rapporteur for producing a report that deals so comprehensively with the multi-faceted nature of cultural industries and the main problem areas associated with them. When pondering the status of cultural industries in European society, there are two basic principles that need to be remembered.
Firstly, we need to understand how important culture is for people's quality of life. Cultural products enhance wellbeing. The Community recognises that Europeans have basic rights to education, which include people's right to culture. We are therefore talking about fundamental civil rights.
Secondly, we need to understand how important culture is for those who produce it. For many the work is not just a passion - it is a livelihood. Receiving appropriate payment for one's work is a basic right. It is up to the legislators to ensure that such people can work in an environment which is not detrimental to their rights. There is no cultural output without its creators, and if they are not paid for the work they do, the result is a limit to cultural growth.
Legislation on cultural industries, such as the protection of intellectual property rights and neighbouring rights, therefore always has to strike the right balance between culture's two social dimensions. It requires special sensitivity on the part of the legislator. It has to be recognised that cultural industries are a very special sector and therefore require a very special legal status.
The main challenge for cultural industries is obviously information technology. They clearly benefit from developments in technology and the information market, but at the same time they need protection when new systems are being used.
We also need the Commission to deliver prompt measures to clarify the relationship between intellectual property and culture and the economy. The main challenge is how we can guarantee fair and genuine remuneration for every right holder and each individual cultural industry for the work done, at the same time ensuring that consumers have choice and easy access to cultural products.
in writing. - As the production of material goods is increasingly mechanised and outsourced, more people in Europe engage their talents in producing cultural goods.
The KEA study commissioned by the European Commission significantly underestimates the contribution of cultural industries to our economy and society. While only 3.1% of the EU's active population may be directly generating monetary value in the cultural area, their impact is noticeable almost in every aspect of our lives.
Pop culture carries cultural and social messages. Musicians and actors were instrumental in releasing the green economy wave. Music and film are powerful promoters of better understanding between people and of European values. Cultural industries predominantly created the demand for new technologies, for digital platforms.
Therefore, it is vital that the European cultural industries remain viable. First of all, we must ensure that creative people are able to sustain themselves by their creativity. This means that we must enable the creators to distribute their work as widely as possible, without any fear of abuse from the middlemen or the consumers.
I continue to see this as the leading motive of this report, for which I thank the rapporteur and my colleagues who contributed their thoughts.